DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Applicant is advised that the Written Opinion of the ISA has been received however if Applicant would like the Examiner to consider the Written Opinion, an English Translation is required.
Specification
The abstract of the disclosure is objected to because the abstract is too long and the abstract include terms which is considered to be legal phraseology.  The abstract should be a single paragraph, starting on a new sheet after the claims, including page numbering at the bottom of the sheet sequentially numbered. The abstract should be no more than 150 words.  Applicant’s abstract is 250 words.  The abstract should not include phrases “The invention discloses”.  Terms such as disclosed, embodiment, said, invention are all considered to be legal phraseology.   Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Applicant claims “An intelligent oil sludge apparatus” and “A treatment process of an intelligent oil sludge treatment apparatus”.  The term “intelligent” or “smart” in US practice generally implies that there is a controller or program or AI which enables the device to be optimized or controlled.  In Applicant’s case, there are sensors which are claimed however, there is nothing claimed which would imply that there is a controller or program which optimizes the operation or function of the devices to be “intelligent”.  The term “intelligent” will be accorded no patentable weight when examining this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
In all of the claims applicant should draft the claim with element plus function language when claiming an apparatus or step plus function when claiming a method.  Applicant has claims to both the apparatus and the method of using the apparatus.  Claim 1, is directed to an “intelligent oil sludge treatment apparatus” comprising and integrative machine.  It is unclear what applicant means by an integrative machine, is the integrative machine a hopper or is it a housing for all of the devices which have been claimed.  Regarding claim 1, applicant has not used element plus function 
	Regarding claim 2, applicant recites “wherein the integrative machine includes a drum assembly”, as stated above, it is not clear the distinction between the apparatus and the integrative machine.  Is the integrative machine a pretreatment device or a housing or a hopper, which includes the feed hopper inlet in operative connection with the drum assembly.  The claim construction is not correct rendering the claim unclear.  As stated above, the claims should be drafted with element plus function language and should include operative connections between the elements, it appears that applicant is further limiting the claim, but the claims as written lacks clarity.
	Regarding claims 3-6 it appears that applicant is claiming what the oil machine the separation machine, the collection tank, the dewatering device includes which further limits the claim.  Applicant is suggested to connect it with the feed hopper so that it is clear that the oil ladened sludge is introduced into the oil removal machine.  Also the claim needs some minor correction regarding drafting with element plus function.  The claims will most likely be clearer when claim 1 is corrected since these are dependent claims from Claim 1.
	Regarding Claim 7, does applicant mean “…wherein the pyrolyzer includes a burner and a heat exchanger”?   A burner is a heat exchanger.  What mean is there a burner and additional heat exchanging device.  Does the pyrolyzer include a housing and disposed within the housing is a burner.  Applicant recites pyrolysis which is not combustion, pyrolysis has a specific meaning in the art.  Where is the burner in relationship to the dewatered sludge being pyrolyzed?  Suitable explanation and correction is required.
	In Claim 8, Applicant again is listing what the agent tank holds, it is a listing it is not connected properly to the pyrolyzer or any other device in the system.  Applicant should not use “and/or” language when drafting the claim.  Applicant can use Markush Language “selected from the group consisting of  A, B, C and D” which is interpreted as A or B or C or D.  Applicant could recite “…wherein one or more agents are selected from the group consisting of flocculant, demulsifier, dispersant and a curing agent.” 
	Regarding claims 9-12, it appears from the claims applicant is claiming what each device in the system includes, if claim 1, is properly drafted, it is most likely claims 9-12 will not have the lack of clarity issues.  Applicant is advised that element plus function language is required and applicant is listing the parts and then describing the parts, applicant should recite, for example, “…wherein disposed within the deodorizing tower is a sprayer which is connected to a alkali solution pump and alkali supply, wherein the gases into the deodorizer contacted with the alkali solution removes odors from said gases”.    Suitable correction is required.
	Regarding Claim 13, the preamble is not correct.  Applicant recites “A treatment process of an intelligent oil sludge treatment apparatus”.  Applicant should recite either “A process for intelligent oils sludge treatment comprising”.  Applicant should introduce the oil sludge into the hopper, and use step plus function language.  Alternatively, Applicant should claim “A method of using an intelligent oil sludge treatment apparatus” and can even make the method claim dependent from Claim 1 if desired.  Applicant is advised lack of clarity exits between the intelligent oil sludge treatment apparatus and the integrative machine for reasons delineated regarding Claim 1.
Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach and/or suggest the apparatus and method for oil sludge reclamation wherein the apparatus includes the integration of a plurality of devices wherein the devices comprise in operative connection, an oil removal machine, a separation machine, a sludge collection tank, a dewatering machine, a pyrolysis machine, an agent tank, a deodorization tower, a crude oil tank, a light oil tank, a separator, a condenser, a desulfurization tower, a clean water tank, a sewage plant, and a steam boiler, where an outlet of the integrative machine is connected to an inlet of the oil removal machine; the oil removal machine is configured to remove crude oil from oil slurry; the oil removal machine collects the crude oil to the crude oil tank, discharges stench into the deodorization tower, and discharges the slurry into the separation machine; the separation machine is configured to perform a solid-liquid separation operation; the dewatering machine is configured to evaporate water and then convey same into the condenser, and to convey dry sludge into the pyrolysis machine; the pyrolysis machine is configured to convey pyrolysis gas into the condenser; the condenser is configured to discharge a condensate into the separator; an outlet of the separator is connected to the sewage plant and the light oil tank, separately; an inlet of the desulfurization tower is connected to the condenser, and an outlet thereof is connected to the steam boiler; the clean water tank is configured to supply a water source; and the steam boiler provides a heat source for the integrative machine and the oil removal machine.  While the prior art teaches some of these devices and oil sludge reclamation which includes dewatering and pyrolysis or separation, demulsification, and drying the integrated device as claimed has not been taught and it would not have been obvious to the ordinary artisan to pick and choose devices for accomplishing the process as claimed would not have been obvious to one having ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 102503055 (Machine Engl. Translation) teaches an apparatus and method for the treatment of oil sludge from an sewage treatment system of an oil field and refiner and crude oil production storage unit includes treating the sludge with superheated vapor, the oil and water are evaporated into a gas, the solid particulate is separated in a gas-solid separator, and the solids are dried, the gases from the gas-solid separator is then condensed.  CN 104876406 (machine Engl. Translation) teaches deep recycling process for oil sludge which includes a three phase separation, including separation and oil water mixed solution into oil and water, feed into a sludge or solid to vacuum dehydration and feeding the dehydrated sludge into a pyrolyzer to produce a gas which is further treated and a solid carbonized product.  KR 2012-0084266 teach a waste treating system which includes a sludge storing bath, agitator, drier, cyclone and sludge carbonizing unit.  Kaplan et al. teach an Eco-Friendly system or an integrated matrix for processing multiple source feedstock and specifically an apparatus for treating by-products form the petroleum refining process.  Topping teaches an integrated recycling system and method for treating sludge.  Paspek et al. teach a process for separating extractable organic material from oil in water emulsions.  Fan et al. teach extraction of hydrocarbon containing materials.  Campbell teach sludge liquefaction process and agents.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.						
/Nina Bhat/            Primary Examiner, Art Unit 1771